DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

An information disclosure statement (IDS) was not submitted with filing, therefore, no IDS was considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prabhavalkar et al., (US 2020/0402501A1) (hereinafter Prabhavalkar).

Regarding Claim 1: Prabhavalkar discloses a computer-implemented method for adapting an automatic speech recognition engine, comprising:
receiving, at a user device, a voice query that includes an action and requested media content (Receiving spoken commands corresponding to media content from a user device (Prabhavalkar ¶0035, 0088 and 0010));
generating a transcription of the voice query, wherein the transcription is generated using the automatic speech recognition engine and wherein the transcription includes a textual representation of the requested media content (Prabhavalkar discloses determining (generating) a transcription of the user utterance/spoken command (voice query) corresponding to media content byway of using the speech recognition model for automatic speech recognition (Prabhavalkar ¶0089, 0088 and 0034));
parsing the transcription to identity an entity corresponding to the textual representation of the media content (Prabhavalkar discloses analyzing (parsing) the transcription to recognize (identify) proper nouns (entities) such as people names or song names from a media library (Prabhavalkar ¶0009, 0073-0074 and 0080));
generating a phonetic representation of the entity, wherein the phonetic representation includes at least one of a grapheme of the entity, a phoneme of the entity, and an N-gram of the entity (Prabhavalkar discloses generating a phonetic representation of the proper noun (entity), wherein the phonetic representation includes graphemes, phonemes and n-grams extracted from the proper noun (entity) (Prabhavalkar ¶0084 and 0081));
generating, based on the phonetic representation, a fuzzy candidate list comprising a plurality of fuzzy candidates representing potential matches to the requested media content (Prabhavalkar discloses building (generating) a set of fuzzy alternatives resulting in a set of different or identical (matching) hypothesized (potential) commands/ utterances corresponding to media content (Prabhavalkar ¶0082-0083 and 0088));
ranking the fuzzy candidate list to form a ranked fuzzy candidate list including a highest ranked fuzzy candidate corresponding to a best potential match for the requested media content (Prabhavalkar discloses ranking the fuzzy candidate alternative set based on the phonetic similarity of commands/ utterances corresponding to media content (Prabhavalkar ¶0082-0085 and 0088));
performing the action associated with the highest ranked fuzzy candidate (Prabhavalkar discloses performing an operation (action) based on the processed/ranked fuzzy candidate commands/utterances  (Prabhavalkar ¶0089-0090, 0083-0084 and 0044));

Regarding Claim 18: Prabhavalkar further discloses the computer-implemented method of claim 1, wherein the user device is one of a remote control, a media device, or a display device (View Prabhavalkar ¶0088-0089).

Regarding Claim 19: Prabhavalkar discloses an apparatus comprising:
a memory (Prabhavalkar ¶0093);
a processor communicatively coupled to the memory and configured (Prabhavalkar ¶0093);
receive a voice query including an action and requested media content (Prabhavalkar discloses receiving spoken commands corresponding to media content from a user device (Prabhavalkar ¶0035, 0088 and 0010));
generate a transcription of the voice query, wherein the transcription is generated using an automatic speech recognition engine and wherein the transcription includes a textual representation of the requested media content and wherein the textual representation is an imperfect match to the requested media content (Prabhavalkar discloses determining (generating) a transcription of the user utterance/ spoken command (voice query) corresponding to media content byway of using the speech recognition model for automatic speech recognition, wherein the utterance may be a different or identical match (Prabhavalkar ¶0089, 0088, 0082 and 0034));
generate a phonetic representation of the textual representation of the requested media content; (Prabhavalkar discloses generating a phonetic representation of the textual representation of proper nouns (entities) such as people names or song names from a media library (Prabhavalkar ¶0009 and 0081));
generate, based on the phonetic representation, a fuzzy candidate list comprising a plurality of fuzzy candidates representing potential matches to the requested media content (Prabhavalkar discloses building (generating) a set of fuzzy alternatives resulting in a set of different or identical (matching) hypothesized (potential) commands/ utterances corresponding to media content (Prabhavalkar ¶0082-0083 and 0088));
rank the fuzzy candidate list to form a ranked fuzzy candidate list including a highest ranked fuzzy candidate corresponding to a best potential match for the requested media content (Prabhavalkar discloses ranking the fuzzy candidate alternative set based on the phonetic similarity of commands/ utterances corresponding to media content (Prabhavalkar ¶0082-0085 and 0088));
perform the action associated with the highest ranked fuzzy candidate (Prabhavalkar discloses performing an operation (action) based on the processed/ranked fuzzy candidate commands/utterances  (Prabhavalkar ¶0089-0090, 0083-0084 and 0044));

Regarding Claim 20: Prabhavalkar discloses a non-transitory computer-readable medium storing instructions, wherein the instructions, when executed by a processor, cause the processor to perform operations (Prabhavalkar ¶0093-0094) comprising:
receiving a voice query including an action and requested media content (Prabhavalkar discloses receiving spoken commands corresponding to media content from a user device (Prabhavalkar ¶0035, 0088 and 0010));
generating a transcription of the voice query, wherein the transcription is generated using an automatic speech recognition engine and wherein the transcription includes a textual representation of the requested media content and wherein the textual representation is an imperfect match to the requested media content (Prabhavalkar discloses determining (generating) a transcription of the user utterance/ spoken command (voice query) corresponding to media content byway of using the speech recognition model for automatic speech recognition, wherein the utterance may be a different or identical match (Prabhavalkar ¶0089, 0088, 0082 and 0034));
generating a phonetic representation of the textual representation of the requested media content (Prabhavalkar discloses generating a phonetic representation of the textual representation of proper nouns (entities) such as people names or song names from a media library (Prabhavalkar ¶0009 and 0081));
generating, based on the phonetic representation, a fuzzy candidate list comprising a plurality of fuzzy candidates representing potential matches to the requested media content (Prabhavalkar discloses building (generating) a set of fuzzy alternatives resulting in a set of different or identical (matching) hypothesized (potential) commands/ utterances corresponding to media content (Prabhavalkar ¶0082-0083 and 0088));
ranking the fuzzy candidate list to form a ranked fuzzy candidate list including a highest ranked fuzzy candidate corresponding to a best potential match for the requested media content (Prabhavalkar discloses ranking the fuzzy candidate alternative set based on the phonetic similarity of commands/ utterances corresponding to media content (Prabhavalkar ¶0082-0085 and 0088));
performing the action associated with the highest ranked fuzzy candidate (Prabhavalkar discloses performing an operation (action) based on the processed/ranked fuzzy candidate commands/utterances  (Prabhavalkar ¶0089-0090, 0083-0084 and 0044));

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhavalkar et al., (US 2020/0402501A1) (hereinafter Prabhavalkar) in view of Shapiro et al., (US 10,600,406 B1) (hereinafter Shapiro).  

Regarding Claim 2:  Prabhavalkar discloses the computer-implemented method of claim 1. However, Prabhavalkar fails to discloses the claimed: determining an intent of the voice query based on the action and the requested media content.

However, in an analogous art, Shapiro teaches: 
determining an intent of the voice query based on the action and the requested media content (Shapiro teaches determining the intent of an utterance (voice query) based on the playing (action) of a particular piece of media content (song or video) (Shapiro Fig. 3 and col 36, lines 5-17)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Shapiro to the method of Prabhavalkar, because this would allow the best list of intent hypotheses (fuzzy candidates) to be ranked and outputted based on their respective domains and functionalities (Shapiro col 43, lines 56-64).

Regarding Claim 3:  Prabhavalkar, in view of Shapiro, further discloses the computer-implemented method of claim 2, wherein the intent of the voice query is a content request and the action is a command to play the requested media content (Shapiro Fig. 3 and col 36, lines 5-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Shapiro to the method of Prabhavalkar, because this would allow the best list of intent hypotheses (fuzzy candidates) to be ranked and outputted based on their respective domains and functionalities (Shapiro col 43, lines 56-64).

Claims 4-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhavalkar et al., (US 2020/0402501A1) (hereinafter Prabhavalkar) in view of Konig et al., (US 2009/0112593 Al) (hereinafter Konig).  

Regarding Claim 4:  Prabhavalkar discloses the computer-implemented method of claim 1. However, Prabhavalkar fails to discloses the claimed: wherein the generating further comprises: performing a grapheme search based on the grapheme of the entity to identify at least one fuzzy grapheme candidate based on a spelling comparison between the grapheme of the entity and the at least one fuzzy grapheme candidate, wherein the plurality of fuzzy candidates comprises the at least one fuzzy grapheme candidate.

However, in an analogous art, Konig teaches: 
wherein the generating further comprises: performing a grapheme search based on the grapheme of the entity to identify at least one fuzzy grapheme candidate based on a spelling comparison between the grapheme of the entity and the at least one fuzzy grapheme candidate, wherein the plurality of fuzzy candidates comprises the at least one fuzzy grapheme candidate (Konig teaches conducting a word search corresponding to the grapheme properties of the words or nouns (entities) to identify candidate words based comparing the spellings and grapheme properties (Konig ¶0053-0055 and 0026)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Konig to the method of Prabhavalkar, because this would allow words and their corresponding properties (graphemes) of speech input and search database entries to be compared when conducting a search to support in the exclusion and devaluating of certain results, thus improving the search and obtaining more accurate and relevant search results (Konig ¶0059).

Regarding Claim 5:  Prabhavalkar, view of Konig, further discloses the computer-implemented method of claim 4, wherein the spelling comparison comprises: using the grapheme of the entity to search for a grapheme candidate in a domain entity index (Konig ¶0053-0055 and 0026); and identifying the grapheme candidate as the at least one fuzzy grapheme candidate based on matching a spelling of the grapheme to a spelling of the grapheme candidate (Konig ¶0053-0055 and 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Konig to the method of Prabhavalkar, because this would allow words and their corresponding properties (graphemes) of speech input and search database entries to be compared when conducting a search to support in the exclusion and devaluating of certain results, thus improving the search and obtaining more accurate and relevant search results (Konig ¶0059).

Regarding Claim 6:  Prabhavalkar, view of Konig, further discloses the computer-implemented method of claim 5, wherein the domain entity index comprises an entry associated with the grapheme candidate, the computer-implemented method further comprising: populating the entry with the spelling of the grapheme candidate independently of the automatic speech recognition engine (Konig ¶0054-0055); and retrieving, from the entry, the spelling of the grapheme candidate (Konig ¶0054-0055). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Konig to the method of Prabhavalkar, because this would allow words and their corresponding properties (graphemes) of speech input and search database entries to be compared when conducting a search to support in the exclusion and devaluating of certain results, thus improving the search and obtaining more accurate and relevant search results (Konig ¶0059).

Regarding Claim 7:  Prabhavalkar, view of Konig, further discloses the computer-implemented method of claim 6, wherein the domain entity index comprises a plurality of entries, including the entry, associated with a plurality of grapheme candidates and wherein the domain entity index is updated on a continuous basis (Konig ¶0039, 0030 and 0023-0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Konig to the method of Prabhavalkar, because this would allow words and their corresponding properties (graphemes) of speech input and search database entries to be compared when conducting a search to support in the exclusion and devaluating of certain results, thus improving the search and obtaining more accurate and relevant search results (Konig ¶0059).

Regarding Claim 16:  Prabhavalkar, view of Konig, further discloses the computer-implemented method of claim 1. However, Prabhavalkar fails to discloses the claimed: wherein the action includes at least one of receiving a selection of the highest ranked fuzzy candidate from the user device, retrieving the highest ranked fuzzy candidate from a database, and sending the ranked fuzzy list including the highest ranked fuzzy candidate to the user device.

However, in an analogous art, Konig teaches: 
wherein the action includes at least one of receiving a selection of the highest ranked fuzzy candidate from the user device, retrieving the highest ranked fuzzy candidate from a database, and sending the ranked fuzzy list including the highest ranked fuzzy candidate to the user device (Konig teaches selecting from/providing (sending) the highest ranked list of candidate words on/to the user device as retrieved from a database of candidate words (Konig ¶0029-0030 and 0022)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Konig to the method of Prabhavalkar, because this would allow a user to select, delete or devaluate generated search results or candidate words, thus improving the search and obtaining more accurate and relevant search results (Konig ¶0022 and 0059).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhavalkar et al., (US 2020/0402501A1) (hereinafter Prabhavalkar) in view of  Konig et al., (US 2009/0112593 Al) (hereinafter Konig), further in view of Knight et al., (US 2008/0270138 A1) (hereinafter Knight).  

Regarding Claim 8:  Prabhavalkar, in view of Konig, discloses the computer-implemented method of claim 4. However, Prabhavalkar, in view of Konig, fails to discloses the claimed: wherein the generating further comprises: performing a phoneme search based on the phoneme of the entity to identify at least one fuzzy phoneme match based on a phonetic comparison between the phoneme of the entity and the at least one fuzzy phoneme candidate, wherein the plurality of fuzzy candidates further comprises the at least one fuzzy phoneme candidate.

However, in an analogous art, Knight teaches: 
wherein the generating further comprises: performing a phoneme search based on the phoneme of the entity to identify at least one fuzzy phoneme match based on a phonetic comparison between the phoneme of the entity and the at least one fuzzy phoneme candidate, wherein the plurality of fuzzy candidates further comprises the at least one fuzzy phoneme candidate (Knight teaches conducting a search query of a presenter’s name (entity) and comparing the phonetic lattice corresponding to the search query and the content index to find the partial or exact matching fuzzy phoneme pattern/word (Knight ¶0098, 0094 and 0043)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Knight to the method of Prabhavalkar, in view of Konig, because this would allow the phonetic lattice of the search query to be more quickly and efficiently utilized to identify relevant locations of the audio content index and expanding the matching techniques by identifying search query synonyms to provide more final and better ranking of the search results (Knight ¶0086 and 0043).

Regarding Claim 9:  Prabhavalkar, in view of Konig, in further view of Knight, further discloses the computer-implemented method of claim 8, wherein the phonetic comparison comprises: using the phoneme of the entity to search for a phoneme candidate in a domain entity index (Knight ¶0098, 0094 and 0043); and identifying the phoneme candidate as the at least one fuzzy phone candidate based on a phonetic matching between the phoneme of the entity and the phoneme candidate (Knight ¶0098, 0094 and 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Knight to the method of Prabhavalkar, because this would allow the phonetic lattice of the search query to be more quickly and efficiently utilized to identify relevant locations of the audio content index and expanding the matching techniques by identifying search query synonyms to provide more final and better ranking of the search results (Knight ¶0086 and 0043).

Regarding Claim 10:  Prabhavalkar, in view of Konig, in further view of Knight, further discloses the computer-implemented method of claim 9, wherein the domain entity index comprises an entry associated with the phoneme candidate, the computer-implemented method further comprising: populating the entry with the phoneme candidate independently of the automatic speech recognition engine (Knight ¶0008-0010); and retrieving, from the entry, the phoneme candidate (Knight ¶0093).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Knight to the method of Prabhavalkar, because this would allow the phonetic lattice of the search query to be more quickly and efficiently utilized to identify relevant locations of the audio content index and expanding the matching techniques by identifying search query synonyms to provide more final and better ranking of the search results (Knight ¶0086 and 0043).

Regarding Claim 11: Prabhavalkar, in view of Konig, in further view of Knight, further discloses the computer-implemented method of claim 8, wherein the generating further comprises: performing an N-gram search based on the N-gram of the entity to identify at least one fuzzy N-gram match based on an N-gram comparison between the entity and the at least one fuzzy N-gram candidate, wherein the plurality of fuzzy candidates further comprises the at least one fuzzy N-gram match (View Prabhavalkar ¶0081-0083 and 0072-0073).

Regarding Claim 12: Prabhavalkar, in view of Konig, in further view of Knight, further discloses the computer-implemented method of claim 11, wherein the N-gram comparison comprises: using the N-gram of the entity to search for an N-gram candidate in a domain entity index (Prabhavalkar ¶0081-0083 and 0072-0073); and identifying the N-gram candidate as the at least one fuzzy N-gram candidate based on matching the N-gram of the entity to an N-gram of the N-gram candidate (Prabhavalkar ¶0081-0083 and 0072-0073).

Regarding Claim 13: Prabhavalkar, in view of Konig, in further view of Knight, further discloses the computer-implemented method of claim 12, wherein the domain entity index comprises an entry associated with the phoneme candidate, the computer-implemented method further comprising: retrieving, from the entry, the N-gram of the N-gram candidate (View Prabhavalkar ¶0081).

Regarding Claim 14: Prabhavalkar, in view of Konig, in further view of Knight, further discloses the computer-implemented method of claim 11, wherein the ranking further comprises: ranking the at least one fuzzy grapheme match, the at least one fuzzy N-gram match, the at least one fuzzy phoneme match in the fuzzy candidate list to form the ranked candidate list (View Prabhavalkar ¶0083-0085).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Prabhavalkar et al., (US 2020/0402501A1) (hereinafter Prabhavalkar) in view of Mumcuyan et al., (US 2021/0287069 A1) (hereinafter Mumcuyan).  

Regarding Claim 15:  Prabhavalkar discloses the computer-implemented method of claim 1, wherein the highest ranked fuzzy candidate corresponding to the best potential match for the requested media content is determined based on a ranking criteria including at least one of a popularity score and a match count (Prabhavalkar discloses top ranked fuzzy candidates as the best potential match for the media content based on how often the identical word matches occur (popularity score) and number (count) of identical grapheme, phoneme and n-gram inputs received from the utterance (Prabhavalkar ¶0081-0082 and 0058)).

Prabhavalkar fails to explicitly disclose:
	wherein the highest ranked fuzzy candidate corresponding to the best potential match for the requested media content is determined based on a ranking criteria including at least one of a phonetic edit distance, a longest common sequence score, and a nospace overlap score.

However, in an analogous art, Mumcuyan teaches: 
wherein the highest ranked fuzzy candidate corresponding to the best potential match for the requested media content is determined based on a ranking criteria including at least one of a phonetic edit distance, a longest common sequence score, and a nospace overlap score (Mumcuyan teaches scoring (ranking) similar (matching) words based on the Damerau Levenshtein/Jaro-Winkler distance (phonetic edit distance) (Mumcuyan ¶0052 and 0049), the Longest Common Subsequence (longest common sequence) (Mumcuyan ¶0052 and 0049) and the whitespace removed from two name strings (nospace overlap) (Mumcuyan ¶0053)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Mumcuyan to the method of Prabhavalkar, because this would improve the overall precision of the name matching capabilities and compensate for the inaccuracies and deficiencies of text-based/string similarity ranking/scoring functions byway of utilizing the system’s classifier model and candidate finder (Mumcuyan ¶0040-0041).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Prabhavalkar et al., (US 2020/0402501A1) (hereinafter Prabhavalkar) in view of Knight et al. (US 2008/0270138 A1) (hereinafter Knight).  

Regarding Claim 17:  Prabhavalkar, discloses the computer-implemented method of claim 1.

Prabhavalkar fails to discloses:
receiving, from an entertainment domain entity source, a second media content;
converting the second media content into a second phoneme, wherein the second phoneme is a phonetic representation of the second media content;
storing the second media content and the second phoneme as an entry in a domain entity index.

However, in an analogous art, Knight teaches: 
receiving, from an entertainment domain entity source, a second media content (Knight teaches generating a second audio content from a second chapter of a rich media presentation (Knight ¶0077));
converting the second media content into a second phoneme, wherein the second phoneme is a phonetic representation of the second media content (Knight teaches performing a matching operation to identify a phoneme for the second audio content index, wherein the phoneme is a phonetic representation of the textual presentation of the audio content (Knight ¶0077-0079, 0108 and 0097));
storing the second media content and the second phoneme as an entry in a domain entity index (Knight teaches storing the multiple phonemes and audio content in the audio content index (Knight ¶0090, 0155, and 0093)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Knight to the method of Prabhavalkar, because this would allow the phonetic lattice and corresponding to the phonemes of the search query to be more quickly and efficiently utilized to identify relevant locations of the audio content index and expanding the matching techniques by identifying search query synonyms to provide more final and better ranking of the search results (Knight ¶0086 and 0043).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.

Jaber et al., (US 2021/0343277 A1) discloses an electronic device includes an audio sensor, a memory, and at least one processor coupled to the audio sensor and the memory. The at least one processor is configured to receive, via the audio sensor an audio input. The at least one processor is further configured to perform, using an automatic speech recognition (ASR) model and an entity prediction model, out-of-vocabulary prediction of an entity. The at least one processor is further configured to receive an ASR hypothesis including the predicted entity. The at least one processor is further configured to output text including the predicted entity.

Silverzweig, (US 2021/0183361 A1) discloses an unambiguous phonics system (UPS) capable of presenting text in a format with unambiguous pronunciation. The system can translate input text written in a given language (e.g., English) into a UPS representation of the text written in a UPS alphabet. A unique UPS grapheme can be used to represent each unique grapheme-phoneme combination in the input text. Thus, each letter of the input text is represented in the UPS spelling and each letter of the UPS spelling unambiguously indicates the phoneme used. For all the various grapheme-phoneme combinations for a given input grapheme, the corresponding UPS graphemes can be constructed to have visual similarity with the given input grapheme, thus easing an eventual transition from UPS spelling to traditional spelling. The UPS can include translation, complexity scoring, word/phoneme-grapheme
searching, and another module. The UPS can also include techniques to provide efficient, level-based training of the UPS alphabet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658